Citation Nr: 1201145	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to non-service-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from determinations by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran withdrew an appeal of the RO's August 2006 denial of service connection for macular degeneration in December 2008.  He failed to appear for a Board hearing in October 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  

2.  The Veteran does not have a current tinnitus disability causally related to his active duty service. 

3.  The Veteran's countable income exceeds the applicable maximum annual pension rate (MAPR) for the time period in question.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The Veteran's countable income is excessive for receipt of improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in April 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for hearing loss and tinnitus in April 2006; and afforded the Veteran the opportunity to give testimony before the Board.  The examiner physically evaluated the Veteran and considered his history at the time the opinion was rendered.  The examination was therefore adequate.  A VA examination for the pension claim is not necessary, as the Veteran does not meet the income requirements for pension.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Hearing loss and tinnitus claims

The issues before the Board involves claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the lack of any evidence that a claimant exhibited hearing loss during service is not fatal to a claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385 , and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385 , rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

Service treatment records do not contain diagnoses of hearing loss or tinnitus and the Veteran's ears and neurological system were normal on service discharge examination in February 1946.  At that time, whispered voice testing was reported to be 15/15 in each ear.

The Veteran filed a claim for service connection for unrelated problems in May 1946, without mentioning hearing loss or tinnitus, and there were no abnormal ear or neurological complaints, findings, or diagnoses on VA examination in January 1947.  A doctor examined the Veteran and reported that his ears were unremarkable on application for VA treatment in October 1949.  

The Veteran first claimed service connection for hearing loss and tinnitus in January 2006.  A VA examination in April 2006 found him to have hearing loss disability as defined by 38 C.F.R. § 3.385, as shown below.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
65
75
LEFT
35
40
70
65
80

At the time, the Veteran stated that he noticed his hearing began to decline in 1951.  He had been exposed to rifle fire during initial army training and fired his weapons with his right hand and was designated a sharpshooter.  Thereafter, he was assigned to monitor food purchasing.  He reported that his tinnitus was like a popping sound that happened to his right ear once in a while.  He stated that he did not have tinnitus.  On examination, the Veteran had earwax and sensorineural hearing loss.  The examiner stated that it was less likely than not that the Veteran's current hearing loss was caused by or a result of his service.  The examiner indicated that a diagnosis of tinnitus was not possible because the noise the Veteran described was not described like tinnitus.  It was felt that it might be related to a significant quantity of wax in his right ear.

In May 2006, the Veteran indicated that his experiences as a sharpshooter in service might have caused right ear hearing loss.  He had not been given any protection during his practice with weapons on the range.  He stated that hearing loss and tinnitus started in basic training on the sharpshooter range.  He started noticing hearing problems in 1948, when using a phone in his right ear.  He also stated that ringing in his ears occurred when firing a rifle in basic training and that ringing in his right ear was still occurring.  

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that the preponderance of the evidence is against service connection for the Veteran's sensorineural hearing loss.  It was not manifested in service or to a degree of 10 percent within one year of separation.  Moreover, the VA examiner indicated in April 2006 that it was less likely than not caused by or a result of service.  She considered the history provided by the Veteran at that time.  Also, while the Veteran claims that he had hearing loss in service and that he noticed hearing loss as early as 1948, the credibility of such assertion is diminished in light of the fact that he did not claim service connection for it at the time or for many years later.  He did not mention hearing loss in his May 1946 claim, thus suggesting that he did not believe he had hearing loss related to service at that time.  A lack of continuity since service is further supported by the fact hearing loss was not noted on VA examination in January 1947.  In addition, a doctor examined the Veteran and found his ears to be unremarkable on application for VA treatment in October 1949.  Accordingly, the Board finds that the Veteran's recent statements regarding continuing hearing loss having its onset in service are not credible.  

Concerning tinnitus, both the Veteran and the VA examiner in April 2006 indicated that the Veteran does not have tinnitus.  Service connection cannot be granted for a disability which does not currently exist.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  While the Veteran claimed service connection for it, the preponderance of the evidence is against a finding of current tinnitus disability.  Moreover, even if it is assumed for the sake of argument that he does have tinnitus, there is no persuasive evidence that it was manifested during service or is otherwise causally related to service.  The Board does not find the Veteran's statements regarding tinnitus during service and thereafter to be credible for the same basic reasons discussed above in the hearing loss claim analysis.  Records contemporaneous to service show no ear or neurological problems through 1949, and the Veteran had claimed service connection for other problems in 1946, but not for tinnitus.  This is an indication that it was not present then and it outweighs his recent assertions of tinnitus starting in service and continuing since then.  Moreover, no medical evidence relates it to service.  

Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

By a January 2006 application in the present case, the Veteran claimed entitlement to VA nonservice-connected disability pension benefits.  He reported his spouse as a dependent.  The claim was denied by the RO on the basis of excessive income.  Information of record shows that in January 2006, the Veteran reported $24,000 to $25,000 of income from Social Security annually and no expenses.  In January 2007, he indicated that he had had an eye operation costing $2600.

In 2006, the MAPR for a Veteran with one dependent was $13,855.  See 38 C.F.R. § 3.23(a) (5).  The MAPR is published in Appendix B of VA Manual M21-1, Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  On the basis of the foregoing, the Veteran's countable annual income exceeds the pertinent MAPR for the award of VA disability pension with one dependent, even if a $2600 medical expense for an eye operation is subtracted.  

Because the Veteran's income exceeds the statutory limits, he is not legally entitled to payment of VA pension benefits, regardless of his honorable wartime service. Thus, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board acknowledges the Veteran's December 2006 and June 2008 statements in which he expresses his opinion that the MAPR is antiquated based on today's cost of living and economy.  However, the Board stresses that it is obligated to apply the laws and regulations governing VA benefits. 



ORDER

Service connection for hearing loss disability is not warranted.  Service connection for tinnitus is not warranted.  Entitlement to nonservice-connected disability pension benefits is not warranted.  The appeal is denied as to all issues.   




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


